Name: Commission Regulation (EEC) No 662/91 of 19 March 1991 amending Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable between the Community of Ten and Portugal and third countries
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 20 . 3 . 91 Official Journal of the European Communities No L 73/25 COMMISSION REGULATION (EEC) No 662/91 of 19 March 1991 amending Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable between the Community of Ten and Portugal and third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 determining the general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the acces ­ sion of Portugal ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3813/90 (2) lays down the accession compensatory amounts appli ­ cable from 1 January 1991 for milk and milk products in trade between the Community of Ten and Portugal and between Portugal and third countries ; whereas, as regards trade in whey, an accession compensatory amount calcu ­ lated on the basis of the value of the raw material used in the manufacture of cheese was fixed ; whereas the market prices notified subsequently by Portugal show that in actual fact those prices are at the level of the price in the Community of Ten and that accordingly an accession compensatory amount should not be laid down ; whereas a similar decision must be taken for lactose, a product derived from whey ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3813/90, the entries relating to CN codes 0404 10 , 1702 10 90 and 2106 90 51 are hereby replaced by the following : CN code Description Compensatory amount in ecu/100 '0404 10  Whey, whether or not concentrated or contai ­ ning added sugar or other sweetening matter 1702 10 90   Other  2106 90 51     Lactose syrup 9 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 362, 27. 12. 1990, p. 3 . 0 OJ No L 366, 29. 12. 1990, p. 24.